Exhibit 10.13

 

ALLEGHENY ENERGY, INC.

 

STOCK UNIT PLAN

 

1. Purpose And Effective Date. The purpose of the Stock Unit Plan (the “Plan”)
is to aid Allegheny Energy, Inc. (the “Company”) in attracting and retaining
employees who are essential for the growth and profitability of the Company
through the issuance of stock units (“Units”). This Plan shall become effective
upon its approval by the Board of Directors of the Company (the “Board”). Upon
such approval, and the consent of each of the Executive Officers specified on
Exhibit A attached hereto, the 3,414,048 Units, previously granted to such
Executive Officers (the “Outstanding Units”) shall become subject to the terms
and conditions of the Plan.

 

2. Administration. Subject to all applicable legal requirements, including
without limitation, compliance with securities, tax or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan, or
the requirements of the exchanges, and any requirements of other governmental or
regulatory authorities, the Plan shall be administered by the Board, which shall
have the sole authority to construe and interpret the terms and provisions of
the Plan. The Board shall have the authority to determine the individuals to
whom Units shall be granted (the “Participants”), the conditions under which
such Units may become vested and or forfeited, and such other terms and
conditions as the Board may establish with respect to such Units. Each
Participant shall enter into an agreement with the Company evidencing the terms
and conditions of the Company’s award to such Participant of Units pursuant to
this Plan (a “Stock Unit Agreement”). Each Stock Unit Agreement shall provide
that, upon vesting, each Participant shall be entitled to receive one share of
the Company’s common stock, $1.25 par value (“Common Stock”), with respect to
each Unit and shall be subject to the terms and conditions of this Plan. Each
such share of Common Stock shall be registered under the Securities Exchange Act
of 1933, as amended. In addition, a Stock Unit Agreement may grant a Participant
rights with respect to dividends paid by the Company during the period such Unit
was held, as well as a right to defer payments with respect to vested Units. The
Board shall maintain records and disburse payments hereunder. The Board may
adopt, amend and rescind such rules and regulations as it deems necessary,
desirable or appropriate in administering the Plan, and the Board may act at a
meeting, in a written action without meeting or by having actions otherwise
taken by a member of the Board pursuant to a delegation of duties from the
Board. The determination of the Board as to any calculations or disputed
questions arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons.



--------------------------------------------------------------------------------

3. Units.

 

3.1 Subject to adjustment as provided in Section 3.2, the number of Units
authorized under the Plan is 4,500,000, inclusive of the Outstanding Units. If
any award pursuant to this Plan is forfeited or otherwise terminates or is
canceled prior to the vesting of any Units, then the Units covered by such
award, to the extent of such forfeiture, termination or cancellation, shall
again be available under the Plan.

 

3.2 In the event that (A) the Board determines that any distribution,
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of shares of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase shares of Common Stock or other securities of the Company, or other
similar transaction or event affects the Units such that an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the Board
shall, in such manner as it may deem equitable, adjust (i) the number of Units
with respect to which awards may be granted and (ii) the number of Units subject
to outstanding awards; provided, that the number of Units subject to any award
shall always be a whole number.

 

3.3 No Units may be awarded under this Plan unless such award is made pursuant
to a transaction which qualifies for one of the exemptions from stockholder
approval set forth in Rule 303A.08 of the rules of the New York Stock Exchange
and the Company has complied with all applicable stock exchange rules and
obtained any required regulatory approvals.

 

3.4 Participants shall not be deemed for any purpose to be, or have any rights
as, stockholders of the Company with respect to any Units awarded under this
Plan except if, as and when the Company issues payment in respect of any vested
Units in the form of shares of Common Stock and then only from the date of the
certificates therefor.

 

2



--------------------------------------------------------------------------------

4. Amendment And Discontinuance.

 

4.1 The Board may amend this Plan or condition or modify Units issued under this
Plan (a) to conform this Plan to securities or other laws, or rules, regulations
or regulatory interpretations thereof, applicable to this Plan, or (b) to comply
with stock exchange rules or requirements.

 

4.2 The Board may suspend or discontinue this Plan in whole or in part, but any
such suspension or discontinuance shall not affect the rights of any
Participants with respect to Units granted under this Plan prior thereto.

 

4.3 Notwithstanding anything to the contrary in this Section 4, any amendment to
this Plan must comply with all applicable legal requirements including without
limitation, compliance with securities, tax, or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to this Plan.

 

5. Compliance With Applicable Legal Requirements. No payments in respect of any
vested Units shall be made unless the Company has complied with all applicable
legal requirements including without limitation, compliance with the provisions
of the Securities Act of 1933, as amended, the Public Utilities Holding Company
Act of 1935, as amended, the requirements of the exchanges on which the
Company’s securities are listed, and any requirements of other governmental or
regulatory authorities.

 

6. Term of the Plan. The Plan shall be effective on the date of its approval by
the Board and shall continue until the date terminated by the Board or until
Units are no longer available for grants of awards under the Plan, whichever
occurs first. However, unless otherwise expressly provided in the Plan or in an
applicable Stock Unit Agreement granted prior to such termination, any award
granted prior to such termination shall extend beyond such termination date.

 

7. Source of Payments. Any right of a Participant to receive payment pursuant to
this Plan shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. Each Participant shall have only the
status of a general unsecured creditor hereunder, and this Plan shall constitute
only a promise by the Company to pay the value of any awards granted on any
required payment date.

 

3



--------------------------------------------------------------------------------

8. Withholding. The Company may withhold from any amounts payable pursuant to
this Plan such Federal, state and local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

9. No Right to Employment. Nothing in this Plan shall confer upon a Participant
the right to remain employed by the Company.

 

10. Governing Law. This Plan will be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of law
principles.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

Executive Officers

--------------------------------------------------------------------------------

 

Outstanding Units

--------------------------------------------------------------------------------

Paul J. Evanson

  2,049,439

Jeffrey D. Serkes

  714,795

David B. Hertzog

  389,888

Joseph H. Richardson

  109,926

Philip L. Goulding

  150,000

Total

  3,414,048